DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16,24,32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

According to figures 3,4 and the specification on pages 8-10 of the pending application, examiner believes “the authentication message is transmitted to an authentication server function” is not described.  
Rather, the authentication message is transmitted to PCF 316 ( step 328 in see fig.3, par[0041]). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15,17-23,25-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16,18,19,20,22,24-28 of U.S. Patent No. 10,778,609. Although the claims at issue are not identical, they are not patentably distinct from each other because:
In claims 12,18,31 the Patent discloses in claim 12,16,22 a broadband network gateway (BNG) (network device) in a wireline network, comprising:
a memory containing instructions;
a processor coupled to the memory, the processor configured to execute the instructions to register a residential gateway in the wireline network, the registration request containing a temporary identifier corresponding to the residential gateway;
exchange authentication messages with the core network to authenticate the residential gateway, wherein the authentication message indicates that the residential gateway has already been authenticated; and
exchange session messages with the core network to establish a session between the BNG (network device) and the core network, one of the session messages containing a tunnel endpoint identifier for the BNG (network device) and another of the session messages containing a tunnel endpoint identifier for a user plane function component in the core network; and
set up a tunnel between the BNG (network device) and the core network.
It is seen that the Patent use the language broadband network gateway instead of network device as being claimed, it would have been obvious to one skilled in the art before the effective filing date of claimed invention to use the broadband network gate and the network device alternatively in the wireline network.    
In claim 13, the Patent discloses in claim 13 the registration request sent from
The IF-CP (the network device) to access and mobility management function ( AMF) component in a control plane of the core network.
In claims 14,19 the Patent discloses in claim 14 an IF-UP (a user plane or network device) is configured to encapsulate a data packet with a tunnel header to facilitate transmission of the data packet over the tunnel.
In claim 15, the patent discloses in claim 15 the tunnel header includes a tunnel
endpoint identifier of the user plane function component.
In claims 17,25 the patent discloses in claim 22 the authentication message is used to authenticate the residential gateway. 
 In claim 20, the Patent discloses in claim 28 the RG has already authenticated by the BNG (network device).
In claim 21, the Patent discloses in claim 18 the tunnel comprises a general packet radio
service (GPRS) tunneling protocol for user data tunnel. 
In claim 22, the Patent discloses in claim 19 wherein the tunnel between IF-UP (a user plane of the network device) and the user plane function of the core network comprises a generic route encapsulation (GRE) tunnel or an Ethernet-based virtual local area network Layer 2 tunnel.
In claim 23, the Patent discloses in claim 20 the registration request is sent from
IF-CP (a user plane of the network device) to an access and mobility management function (AMF) component in a control plane of the core network.
In claim 26, the Patent discloses in claim 24 the registration request carries a non-access
stratum message containing an identification of the residential gateway.
In claim 27, the Patent discloses in claim 25 the identification of the residential gateway
comprises a circuit identification and a remote identification of an access node.
In claim 28, the Patent discloses in claim 26 the registration request carries a subscriber
permanent identifier (SUPI) comprising location information of the residential gateway.
In claim 29, the Patent discloses in claim 27 the location information of the residential
gateway comprises a remote identification and a circuit identification of an access node.
In claim 30, the Patent discloses in claim 28 the residential gateway has already been authenticated by an Authentication, Authorization and Accounting (AAA) component.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12,17,18,20,25,26,27,28,29,30,31,34 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya et al. (US Pat.9,271,318) in view of Bharatia et al. (US Pub.2017/0208634).
In claims 12,18,31,34 Sarikaya et al. discloses a network device in a wireline network (see fig.1; col.5; lines 5-20; IP edge 123 that is referred to as Broadband Network gateway BGN (col.5; lines 20-21) in fixed access network 120), comprising: a memory containing instructions; a processor coupled to the memory, the processor configured to execute the instructions to (see fig.2; col.6; lines 50 to col.7; line 5; the IP edge 123 comprises a memory 232 having program instructions executed by a processor 230):
 transmit a registration request to a core network in a wireless network to register a residential gateway in the wireline network (see fig.4; step 407; col.8; lines 47-67, the residential gateway 115 registers IP address by transmitting an address registration request to the IP edge 123.  At step 409, the IP edge 123 communicates subscription ID of residential gateway to PCRF) the registration request containing a temporary identifier marked with location information corresponding to the residential gateway (see fig.3; col.7; lines 58-67; subscriber ID associated with/uniquely identifies residential gateway 15);
 transmit an authentication message to the core network to authenticate the residential gateway, wherein the authentication message indicates that the residential gateway has already been authenticated (see fig.3; step 301; col.7; lines 45-56; in a method 300, the IP edge 123 authenticates residential gateway RG 115 with BBF AAA when the RG 115 communicates with the IP edge 123); and  
exchange session messages with the core network to establish a session between the network device and the core network ( see fig.3; steps 305,309, 311; col.7; lines 57 to col.8; line 7, the IP edge 123 transmits a request to PCRF ( core network) to establish a session  for the residential gateway; and receives an ACK message from the PCRF ( core network ) that indicates a successful establishment session for the residential gateway);  one of the session messages containing a tunnel endpoint identifier for the network device (see col.8; lines 1-10; the ACK message comprises a subscriber ID of the residential gateway (tunnel endpoint ID); and set up a tunnel between the network device and the core network (see col.8; lines 12-16; the IP edge 123 performs admission control, manage session for the RG).  
Sarikaya et al. does not disclose another of the session messages containing a tunnel endpoint identifier for a user plane function component in the core network. Bharatia et al. discloses in fig.2, par[0039-0041] in response to a request from MME 222 to cerate a session, the SGW-C 253 requests SGW-U 254 to allocate TEIDs ( tunnel endpoint Identifier) by sending allocate resource request message at step S203. The SGW-U 254 allocates TEIDs and returns them in allocate resource ACK at step S204 ( another of the session messages containing a tunnel endpoint identifier for a user plane function component in the core network). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Bharatia et al. with that of Sarikaya et al. to set up a tunnel between wireline network and core network by using the TEID. 
In claims 17,20,25,30 Sarikaya et al. discloses the authentication message includes an indication indicating that the residential gateway has already been authenticated by an access network or the network device (see fig.3; step 301; col.7; lines 45-56; in a method 300, the IP edge 123 authenticates residential gateway RG 115 with BBF AAA (AAA component) when the RG 115 communicates, and initializes a connection with the IP edge 123 (indication)).
In claim 26, Sarikaya et al. does not disclose the registration request carries a non-access stratum message containing an identification of the residential gateway. Bharatia et al. discloses in fig.4; step 401; a Non-access stratum (NAS) message to transmitted to MME 450 (core network). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Bharatia et al. with that of Sarikaya et al. to have the NAS message in the registration request to identify the residential gateway. 
In claims 27, 29 Sarikaya et al. discloses the identification of the residential gateway comprises a circuit identification and a remote identification of an access node (see col.7; lines 62-65; line ID between RG and IP edge; or ID associated with RG).
In claim 28, Sarikaya et al. discloses the registration request carries a subscriber permanent identifier comprising location information of the residential gateway ( see col.8; lines 47-52; the registration request from RG includes host ID, MAC address ( permanent ID).
  
Claims 14,19,21,22,15 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya et al. (US Pat.9,271,318) in view of Bharatia et al. (US Pub.2017/0208634), and further in view of Ahluwalia et al. (US Pat.10,057,391).
In claims 21,15 Sarikaya et al. does not disclose the tunnel comprises a GPRS tunnel protocol for user data tunnel. Ahluwalia et al. discloses in fig.3; col.7; lines 25-27 a GPRS tunnel protocol used to carry GTP packets 301 comprising TEID in header (see col.8; lines 35-60). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ahluwalia et al. with that of Sarikaya et al. to use the GPRS protocol to transmit packets having TEIDs from wireline network to core network.  
In claims 14, 19, Sarikaya et al. does not disclose wherein a user plane of the network device is configured to encapsulate a data packet with a tunnel header for transmission of the data packet over the tunnel. Ahluwalia et al. discloses in col.9; lines 40-44; an IP packet including header (see fig.3) is encapsulated and tunneled between the core network and eNodeB (encapsulate a data packet with a tunnel header for transmission of the data packet over the tunnel). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Ahluwalia et al. with that of Sarikaya et al. to keep the transmission packet from unauthorized access in the tunnel.    
In claim 22, Sarikaya et al. does not disclose the tunnel between a user plane of the network device and the user plane function of the core network comprises a generic route encapsulation tunnel or an Ethernet-based virtual local area network Layer 2 tunnel. But Ahluwalia et al. discloses in fig.3, col.9; lines 38-44; a GTP protocol is used to exchange user data packet GTP 301 over GTP tunnel between core network and the eNodeB to encapsulate the GTP packet . Therefore, as suggested by the specification of the pending application on par[0053], page 12, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the GTP protocol tunnel as a generic route encapsulate tunnel to establish a tunnel to encapsulate GTP packets.   

Claims 13,16,23,24,32,33 are rejected under 35 U.S.C. 103 as being unpatentable over Sarikaya et al. (US Pat.9,271,318) in view of Bharatia et al. (US Pub.2017/0208634), and further in view of Yu et al. (US Pat.11,395,143).
In claims 16,24,32 Sarikaya et al. discloses the authentication message is transmitted to an authentication server function of the core network by way of an access management mobility function of the core network to enable the core network does not need to perform calculation for authentication.
Yu et al. discloses in col.3; lines 5-13; an access gateway generates NAS request message that is referred as registration request. In fig.1; col.6; lines 25-28 and fig.2; operation 3; col.6; lines 47-49; a control plane including AMF sends authentication information to AUSF (authentication service function) and triggers the AUSF to perform authentication (the authentication message is transmitted to an authentication server function of the core network by way of an access management mobility function of the core network). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Yu et al. with that of Sarikaya et al. to transmit authentication message to the AUSF of the core network to speed up the authentication. 
In claims 13,23 Sarikaya et al. does not disclose the registration request sent from the network device to access and mobility management function component in a control plane of the core network. Yu et al. discloses in col.3; lines 5-13; an access gateway generates NAS request message that is referred as registration request. In col.6; lines 45-47; fig.2; operation 2; the access gateway sends the NAS message ( registration request) to the control plane that includes access mobility management function (AMF) (the registration request sent from the network device to access and mobility management function component in a control plane of the core network). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Yu et al. with that of Sarikaya et al. to send a registration request message to an AMF to notify the residential gateway has been authenticated.
In claim 33, Sarikaya et al. does not disclose the authentication server function component is further configured to: transmit an authentication response to the access and mobility management function component indicating that the authentication is successful. Yu et al. discloses in fig.2, operation 4, col.6; lines 49-51; the AUSF transmits authentication success message to the AMF included in the control plane ( the authentication server function component is further configured to: transmit an authentication response to the access and mobility management function component indicating that the authentication is successful). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Yu et al. with that of Sarikaya et al. to notify the AMF that the authentication request has been approved for the residential gateway to establish tunnel session.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jost et al. (US Pub.2022/0167167A1; Authentication Decision for Fixed Network Residential gateways).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413